Citation Nr: 1444048	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-48 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for a psychiatric disorder.

2.  Entitlement to service connection for an undifferentiated somatoform disorder.

3.  Entitlement to an increased rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The Veteran served on active duty from July 14, 1964 to December 3, 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, the Veteran filed a claim for service-connected disability benefits for a psychiatric disorder.  Evidence of record suggests that his symptoms have been variously diagnosed as undifferentiated somatoform disorder, major depressive disorder (MDD), and an anxiety disorder (not otherwise specified).  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include the aforementioned psychiatric disabilities, and the issues have been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for a psychiatric disorder, entitlement to an increased rating for GERD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1965 rating decision denied service connection for psychophysiological gastrointestinal reaction.

2.  The new evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's undifferentiated somatoform disease was caused by an in-service event and is related to active service.


CONCLUSIONS OF LAW

1.  The February 1965 rating decision that denied service connection for psychophysiological gastrointestinal reaction is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (West 2013).

3.  The criteria for entitlement to service connection for undifferentiated somatoform disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claims of new and material evidence and entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002).  See 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).
New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

After reviewing the evidence added to the claims folder since the February 1965 denial, the Board finds that additional evidence has been received that is sufficient to reopen the Veteran's claim.  At the time of the February 1965 denial, a Report of Board of Medical Survey determined that the Veteran's psychophysiological gastrointestinal reaction preexisted service.  In an August 2006 lay statement, the Veteran's brother wrote that the Veteran never had any stomach problems, including chills, vomiting, blackouts, nausea, or abdominal pain, prior to serving in the Navy.  Subsequently, in an August 2014 travel board hearing, the Veteran testified that his psychophysiological gastrointestinal reaction had not preexisted service.  This evidence was not before the RO in February 1965 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2013) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the February 1965 decision and the claim must be reopened.

III.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Certain chronic disabilities, such as psychoses, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).


IV.  Analysis

The Veteran contends that he should be entitled to service connection for undifferentiated somatoform disorder as it was incurred during active service.

The Veteran satisfies the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a July 2011 Compensation and Pension (C&P) examination, the Veteran was diagnosed with undifferentiated somatoform disorder, which the VA examiner noted was previously called psychophysiological gastrointestinal reaction.

The Veteran satisfies the second threshold element for service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  Service treatment reports (STR) from July 1964 noted that the Veteran complained of an upset stomach on two occasions before passing out during the "grinder."  An August 1964 Health Record noted that the Veteran had multiple sick call visits for epigastric discomfort, substernal radiation, chills, nausea, and vomiting.  X-rays revealed that the Veteran's esophagus was normal including a search for a hiatal hernia.  His stomach filled to a normal contour and size, demonstrating normal motility.  His pylorus appeared normal and emptied centrally into a moderately irritable but nontender and normally contoured duodenal bulb.  A September 1964 Health Record noted that the Veteran was diagnosed with psychophysiological gastrointestinal reaction.  The Veteran spent approximately one month in the dispensary at Naval Training Center because of gastrointestinal difficulties.  In September 1964, he was admitted to the U.S. Naval Hospital in San Diego, California, for evaluation.

A September 1964 Report of Board of Medical Survey concluded that the Veteran had psychophysiological gastrointestinal reaction that existed prior to entrance.  The Report of Board of Medical Survey opined that the Veteran did not meet the minimum standards of enlistment or induction and was unfit for further naval service as a result of his psychophysiological gastrointestinal reaction.  The Report of Board of Medical Survey also determined that this disability was neither incurred in nor aggravated by a period of active military service.  
In a February 1965 decision, the Veteran was denied service connection for psychophysiological gastrointestinal reaction because it was found to have existed prior to service.

The Board notes that on the Veteran's July 1964 Report of Medical Examination, no psychiatric, gastrointestinal or stomach problems were noted and the Veteran was found to be "Acceptable."  Likewise, on the Veteran's July 1964 Report of Medical History, the Veteran noted that his health was "good," and did not list any psychiatric, gastrointestinal or stomach problems.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 (West 2002), the VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. Cir. 2004). 

The September 1964 Report of Board of Medical Survey noted that the Veteran had a one to two year history of postprandial epigastric pain that was relieved by milk and antacids.  The Report provided no other evidence that the Veteran's psychophysiological gastrointestinal reaction preexisted service.  

In an August 2006 statement, the Veteran's brother rebutted this evidence and wrote that the Veteran had never had any stomach problems, including chills, vomiting, blackouts, nausea, or abdominal pain prior to service.  In his August 2014 travel board hearing, the Veteran testified that he never had any gastrointestinal problems prior to joining the military.  Additionally, the Board notes that an October 2007 Rating Decision granted the Veteran service connection for gastroesophageal reflux disease, with irritable bowel syndrome and Barrett's esophagus.

As there is not clear and unmistakable (obvious and manifest) evidence that the Veteran's psychophysiological gastrointestinal reaction preexisted service, the Board determines that the Veteran was presumed sound upon entrance.  As the Veteran's gastrointestinal symptoms first manifested during service, this satisfies the second threshold element of service connection.

The Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a July 2011 C&P examination, the VA examiner opined that the Veteran's current diagnosis for psychophysiological gastrointestinal reaction is undifferentiated somatoform disorder.  Additionally, he wrote that part of the current gastrointestinal complaints are at least as likely as not a progression of psychophysiological gastrointestinal reaction diagnosed in the military.

Based on the above analysis, the Board concludes that the Veteran's current undifferentiated somatoform disorder is related to his psychophysiological gastrointestinal reaction during service, and service connection is warranted.


ORDER

The claim of entitlement to service connection for a psychiatric disorder is reopened, and to that limited extent, the appeal is granted.

Entitlement to service connection for an undifferentiated somatoform disorder is granted.


REMAND

In an October 2011 C&P examination addendum, the VA examiner noted that the Veteran's major depressive disorder (MDD) and anxiety disorder was not the same as his psychophysiological gastrointestinal reaction shown during service.  The examiner never addressed the question of whether the Veteran's MDD and anxiety disorder were caused by or related to service, or were caused by, related to, or chronically aggravated by the Veteran's undifferentiated somatoform disorder or GERD.  A new examination is necessary to determine the current nature, extent, and severity of any psychological conditions the Veteran might have.

In his August 2014 travel board hearing, the Veteran testified that during service, he was observed at the Balboa Naval Hospital for psychological conditions for one week.  The Veteran also received psychological treatment at the Miami VA Medical Center (VAMC).  These records need to be associated with the Veteran's electronic claims file.  Additionally, during his hearing, the Veteran testified that he had recently had an endoscopy.  The results of this test must also be associated with the claims file.

The Veteran testified that he had GERD attacks three times a week to every day, that lasted all day.  He also stated that he vomited frequently during these attacks, had lost weight as a result of his GERD, sometimes had blood in his stools, experienced bouts of diarrhea and constipation, and that generally his GERD symptoms had worsened.  A new examination is necessary to determine the nature, extent, and severity of the Veteran's GERD symptoms.

Finally, during his travel board hearing, the Veteran testified that he had to eventually stop working because of his GERD.  A new VA examination is also necessary to evaluate whether the Veteran is entitled to a TDIU. 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to a TDIU, to include the need to file any required claims forms, specifically VA Form 21-8940.

2. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for all of his service-connected disabilities, to include the Balboa Naval Hospital, the Miami VAMC from 2008 to the present, and the results of the Veteran's endoscopy.  All requests for records and responses must be associated with the claims folder.

3. After the above has been completed to the extent possible schedule the Veteran for a VA psychiatric examination, to be conducted by a VA psychologist or psychiatrist, to determine the identity and etiology of any psychiatric disorder that may be present to include MDD and an anxiety disorder.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to respond to the following:

a. With regard to any current non-service connected psychiatric disorder, to include MDD and anxiety, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or more) that any such psychiatric disorder is related to active military service;

b. If any diagnosed psychiatric disorder is not related to service, provide an opinion on whether it is at least as likely as not (a 50 percent probability or more) that any such psychiatric disorder was caused or chronically aggravated by the Veteran's service connected undifferentiated somatoform disorder;

c. If any diagnosed psychiatric disorder is not related to service, provide an opinion on whether it is at least as likely as not (a 50 percent probability or more) that any such psychiatric disorder was caused or chronically aggravated by the Veteran's service-connected GERD;

d. The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

4. After the above has been completed, schedule the Veteran for a VA examination to determine the current nature, extent, and severity of impairment attributable to his GERD.  A copy of this remand and the claims file must be made available to the examiner in conjunction with the examination and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated physical examination and diagnostic tests should be performed.

The examiner should:

a. Describe with specificity any digestive system disability that is currently manifested or otherwise indicated by the record;

b. Comment on the effect of the Veteran's gastrointestinal disorder on his ability to work and to function, to include his being responsible for tending to his basic daily needs.  He or she should identify the predominant disability pertaining to the digestive system.  Specifically, the examiner is requested to identify if the Veteran experiences pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of heath.

c. The examiner is advised that the Veteran is competent to report symptoms of treatment, and his reports must be taken into account, along with the other evidence of record, in formulating any opinions.  The examiner should address the Veteran's complaints of vomiting, weight loss, blood in his stools, diarrhea, and constipation.

5. Schedule the Veteran for an appropriate VA examination to assess his employability.  The examiner should review the claims folder, take a detailed history regarding the Veteran's employment, education, and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to his service-connected disabilities.  

The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  The opinion should take into account the Veteran's employment history, and his educational and vocational attainment.  
6. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

7. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


